DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20150241925; “Seo” hereinafter) in view of Ma (US 20110286157; “Ma” hereinafter).
Regarding claim 1, Seo (figs 1-5) discloses a computing device (100), comprising: a hinge (3) having a first side (hinge has a first side that is attached to the first body 1) and a second side opposite the first side (hinge has a second side opposite to the first side that is attached to the second body 2); a housing (11, 21) comprising a first housing member (11) and a second housing member (21) rotatably coupled to the first housing member at the hinge (3) (fig 5); a display (4) coupled to the housing (1 or 11, fig. 1), wherein the display comprises a first end (outer end of 4a) disposed on the first side and a second end (outer end of 4b) disposed on the second side; and a suspension (12, 22) disposed within the housing (fig. 5), wherein the suspension 
Seo does not explicitly disclose the rotation of the first and the second housing translate the first end of the display relative to the first housing member.  
Ma teaches a foldable display device; wherein a rotation of a first housing (106) relative to a second housing (110) about an axis of rotation of a hinge (108) actuate the elongate member relative to the hinge (“ the second display section 26 to move relative to the body portion 106 when the cover portion 110 is rotated relative to the body portion 106”, Par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the device of Seo to incorporate a display with a translating edge that translate when the device folds as taught by Ma because such medication minimizes the damage of the display when the device is folded.
Regarding claim 3, Seo in view of Ma discloses the device as claimed in claim 1.
Ma (figs. 9-12) further teaches a biasing member (214) coupled between the first housing (106) member and the first end of the display (26).

Regarding claim 4, Seo in view of Ma (relied on Ma, figs. 9-12) discloses wherein the biasing member (214) is coupled between a chassis (210) within the first housing member (106) and the first end of the display (26).  
Regarding claim 5, Seo in view of Ma (relied on Ma, figs. 9-12) discloses wherein the biasing member comprises a coiled spring (“The elastic part 214 is preferably a spring”, Par. [0037]).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Ma as applied to claim 1, and in further view of Bae (US 20170115701; “Bae” hereinafter).
Regarding claim 7, Seo in view of Ma discloses the device as claimed in claim 1.
Seo in view of Ma does not explicitly disclose wherein the first end of the elongate member is coupled to the hinge through a linking arm.  
Bae (figs. 6-7) teaches a foldable display device; wherein a first end of an elongate member (1-2) is coupled to a hinge (5) through a linking arm (5-1) (inner end of the support or case member 1-2 is coupled to a hinge 5 by a hinge unit 5-1, figs 6-7).  
.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kee et al. (US 20140355195; “Keep” hereinafter) 
 Regarding claim 8, Seo (figs 1-5) discloses a computing device (100), comprising: a hinge (3) having a first side (hinge has a first side that is attached to the first body 1) and a second side opposite the first side (hinge has a second side opposite to the first side that is attached to the second body 2); a housing (11, 21) comprising a first housing member (11) and a second housing member (21) rotatably coupled to the first housing member at the hinge (3) (fig 5); a flexible display (4) coupled to the housing (1 or 11, fig. 1), wherein the flexible  display comprises a first end (outer end of 4a) disposed on the first side and a second end (outer end of 4b) disposed on the second side; and a suspension (12, 22) disposed within the housing (fig. 5), wherein the suspension comprises an elongate member (12) comprising a first end (122, fig. 5) and a second end (121, fig. 5), wherein the first end (122) of the elongate member is coupled to the hinge (121 is coupled to the hinge, 14A), and wherein the second end of the elongate member is coupled to the first end of the flexible  display (“a first support 121 that supports the first part 4a of the flexible  display device 4”, Par. [0140]); and a second elongate member (22) comprising a first end (222, fig. 14a) and a second end 
Seo does not explicitly disclose the rotation between the first housing member and the second housing member along the axis of hinge translate the first end of the flexible display relative to the first housing member and to translate the second end of the flexible display relative to the second housing member.  
Keep (figs 5-6) teaches a foldable display device; wherein a rotation between a first housing member (left support member 22) and a second housing member (right support member 22) along the axis of a hinge (21), translate the first end of a flexible display (left end of 12) relative to the first housing member and to translate a second end of the flexible display (right end of 12) relative to the second housing member (Par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the device of Seo to incorporate a flexible display of which ends translate or slide with respect to the first housing member and the second housing member as the first housing member folds or rotates with respect to the 
Regarding claim 10, Seo in view of Kee discloses the device as claimed in claim 8.
Keep further teaches a first biasing member (311) coupled between the first housing member (left support member 22) and the first end of the display (left end of the display portion 12) (“the first bonding member portion 311 includes a highly stretchable or elastic adhesive having a high elongation ratio…In folding the foldable display device 200, the first bonding member portion 311 is elongated along the plane direction of the flexible display panel 10 and thus has a displacement with respect to the support 22”, Par. [0062]); and a second biasing member (311) coupled between the second housing member (right support member 22) and the second end of the display (right end of the display portion 12) (“the first bonding member portion 311 includes a highly stretchable or elastic adhesive having a high elongation ratio…In folding the foldable display device 200, the first bonding member portion 311 is elongated along the plane direction of the flexible display panel 10 and thus has a displacement with respect to the support 22”, Par. [0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the device of Seo in view of Kee to incorporate a biasing member between the flexible display and the first or the second housing members as taught by Kee because such modification help to slide the ends of the display panel away from the hinge when the device folds and minimizes the damage of .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Keep as applied to claim 10 and claim 8 respectively, and in further view of Ma.
Regarding claim 11, Seo in view of Kee discloses the device as claimed in claim 10.
Seo in view of Keep does not explicitly disclose wherein the first biasing member and the second biasing member comprise coiled springs.  
Ma teaches uses of coil spring as a biasing member between a housing (106) and an end of a flexible display (26) (“The elastic part 214 is preferably a spring”, Par. [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the device of Seo in view of Kee to incorporate a coil spring as a biasing member as taught by Ma because since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, spring provides better biasing than other stretchable material like elastomer. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kee as applied to claim 10, and in further view of Bae (US 20170115701; “Bae” hereinafter).
Regarding claim 12, Seo in view of Kee discloses the device as claimed in claim 10.

Bae (figs. 6-7) teaches a foldable display device; wherein a first end of a first elongate member (1-2) is coupled to a hinge (5) through a first linking arm (5-1) (inner end of the support or case member 1-2 is coupled to a hinge 5 by a hinge unit 5-1, figs 6-7), and wherein the first end of the second elongate member (2-2) is coupled to the hinge (5) through a second linking arm (5-2) (inner end of the support or case member 2-2 is coupled to a hinge 5 by a hinge unit 5-2, figs 6-7).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the device of Seo in view of Ma to incorporate a first and a second linking arm to couple a first and a second elongate member to a hinge as taught by Bae because such modification help to slide the elongate member or the housing relative to the hinge assembly.

Allowable Subject Matter
Claims 14-15 are allowed.
Claims 2, 6, 9 and are 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that the second housing member is to rotate about the axis relative to the first housing member to transition the housing between: a closed position in which the first end of the display is disposed at a first distance from the axis along the first housing member; and an open position in which the first end of the display is disposed at a second distance from the axis along the first housing member; wherein the first distance is less than the second distance. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim  and, a combination of limitations that a first support member coupled to a first portion of the flexible display; and a second support member coupled to a second portion of the flexible display; wherein the rotation is to actuate the first elongate member relative to the hinge to translate the first support member relative to the first housing member; and wherein the rotation is to actuate the second elongate member relative to the hinge to 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8 and, a combination of limitations that the second housing member is to rotate about the axis relative to the first housing member to transition the housing between: a closed position in which: the first end of the display is disposed at a first distance from the axis along the first housing member; and the second end of the display is disposed at a second distance from the axis along the second housing member; and an open position in which: the first end of the display is disposed at a third distance from the axis along the first housing member; and the second end of the display is disposed at a fourth distance from the axis along the second housing member; wherein first distance is less than the third distance; and wherein the second distance is less than the fourth distance. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations that a computing device comprising a first housing member and a second housing member connected by a hinge wherein when the second housing member rotates about the axis and toward the first housing member, it actuates the foist elongate member, the first end of the display, the second elongate member and the second end of the display toward the hinge and when the second housing member rotates about the hinge and toward first housing member, it actuates the first elongate member, the first end of the display, the second 
Regarding claim 15, this claim is allowed based on its dependence on the allowable independent claim 14 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/           Examiner, Art Unit 2841                                                                                                                                                                                             


/HUNG S. BUI/           Acting Patent Examiner, 2841/2800